Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 63 and 65 are newly amended.
Claim 64 has been cancelled.
Claims 68-69 are newly added.
Claims 24-25, 34, 37-38, 45-50, 52, 60, 62-63 and 65-69 are examined on the merits in the present Office action.

Withdrawn rejections
	Rejection of claims 63-65 under 35 USC 112(d) has been withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 34, 37-38, 45-50, 52, 60, 62-63 and 65-67 remain rejected under 35 U.S.C. 103 as being unpatentable over Suh (Suh et al. Journal of Biological Chemistry. 278(7):5353-5360. 2003) in view of Donovan (Donovan et al 2016, US PGPub number 2016/0304842, 20 October, 2016).
Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Donovan.
	Claim 24 is drawn to a fusion polypeptide comprising an MTP, a NifD polypeptide and a NifK polypeptide in that order, wherein the NifD is translationally fused to an oligopeptide linker at its C-terminus to the N-terminus of the NifD. Claim 24 does not provide specific parameters to meet the limitation of “oligopeptide linker”. The specification recites “As used herein in the context of polypeptides, the term "linker" or "oligopeptide linker" means one or more amino acids that covalently join two or more functional domains, for example, the MTP and the NP, two NPs, a NP and a tag.” The broadest reasonable interpretation of an oligopeptide linker would therefore include any sequence of at least one amino acid such as one or more amino acids in the C-terminus of the NifD. 
Suh teaches a NifDK fusion polypeptide (page 5354, right column, paragraph 2). Suh teaches that the nitrogenase enzyme is comprised of a MoFe protein encoded by NifD and NifK genes. Suh teaches the constructed NifDK fusion protein results in a large, functional NifDK fusion protein being synthesized and comprising an oligopeptide linker between the NifD and NifK (page 5358, right column, paragraph 2).  Suh does not teach that the nifDK fusion polypeptide is joined to an MTP.
Donovan discloses a Nif polypeptide comprising a NifH, NifD and a NifK polypeptide translationally fused in that order i.e. a NifHDK [0168]. Donovan teaches operably linking both NifD and NifK to MTP CPN60 [0174]. Donovan teaches targeting NifH, NifD, and NifK as structural proteins for nitrogenase [0112]. Donovan teaches that NifH, NifD and NifK polypeptides would be targeted to the mitochondria and chloroplasts [0112]. Donovan teaches that expression of nitrogenase polypeptides is commonly practiced in the art targeting the mitochondria or chloroplasts [0173]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NifDK fusion polypeptide of Suh to comprise an MTP joined to nitrogenase polypeptide as taught by Donovan. One would have expected the fusion polypeptide of Suh modified to comprise an MTP to encode a functional NifDK targeting the mitochondria and functionally perform as a nitrogenase enzyme.  
	 Claim 25 and 37 are drawn to the fusion polypeptide of claim 24, wherein the fusion polypeptide is present in a plant cell or bacterial cell. Donovan discloses the fusion polypeptide being inserted in a plant cell [0168]. 
Claim 34 is drawn to a polynucleotide encoding the fusion polypeptide of claim 24. The fusion polypeptide of Suh in view of Donovan necessarily meets this limitation as encoding the fusion polypeptide requires a polynucleotide to encode it.
Claim 38 is drawn to a chimeric vector comprising or encoding the polynucleotide of claim 34. Donovan defines “chimeric” as referring to the product of the fusion of portions of two or more different polynucleotide molecules and discloses that a polypeptide encoding a nitrogenase component comprising a sequence encoding a targeting peptide (e.g. an MTP) operably linked to the sequence for the nitrogenase component is referred to as chimeric [0108]. Applicant does not provide a definition of a vector; in the art, a vector is generically used as being synonymous with a nucleotide construct or sequence which often is used to transform. Thus, the polynucleotide encoding fusion polypeptide as taught by Donovan in view of Suh is drawn to the limitation of being a chimeric vector.
Claim 45 and 49 are drawn to a plant cell, plant or plant part comprising mitochondria and the fusion polypeptide of claim 24 and/or a processed Nif polypeptide produced therefrom by cleavage of the fusion polypeptide within the MTP.  Donovan discloses cleaved products from a Nif polypeptide, NifD and NifK being enriched in the mitochondria of transformed plant cells [0132].
Claim 46 and 66 are drawn to the plant cell of claim 45 wherein the oligopeptide linker is between 8 and 50 amino acids, and 5 to 45 amino acids respectively, wherein the processed Nif polypeptide comprises some of the C-terminal amino acids of the MTP or wherein an exogenous polynucleotide encoding the fusion polypeptide is integrated into the nuclear genome of the cell. Provided the scope of “oligopeptide linker” discussed above regarding claim 24, this can be interpreted to encompass some of the C-terminal amino acids of the NifD, some of the N-terminal amino acids of the NifK, or a combination of the two without requirement that the amino acids are contiguous. Thus, the fusion polypeptide of Suh in view of Donovan reads on this limitation. 
Claims 47 and 48 are drawn to the pant cell of claim 45 wherein the mitochondria comprise one or more NF fusion polypeptides produced therefrom by cleavage of the fusion polypeptide, comprising an MTP and at least one Nif polypeptide comprising any from a list including NifD and NifK. Donovan in view of Suh reads on this limitation; Donovan discloses confirmation of MTPs, NifD and NifK being enriched in the mitochondria of transformed plant cells [0132].
Claim 50 and 52 are drawn to a method of producing a product obtained from grain comprising obtaining grain cells according to claim 45 and extracting a product. Donovon discloses the invention’s application to seed crops [101], of which the seed may be collected for production of oil, feed or food products from the grain [102].
	Claim 60 is drawn to a NifH fusion polypeptide covalently joined to an MTP by a peptide bond. It appears this claim reads on a separate “fusion” polypeptide from the fusion NifDK polypeptide of claim 24 under the control of a separate MTP. Donovan discloses expressing a nifH bonded to an MTP [0019]. Donovan teaches that nitrogenase consists of two oxygen-sensitive protein components: dinitrogenase and dinitrogenase reducatase; dinitrogenase is a heterotetramer of the products of the NifD and NifK genes and dinitrogenase reductase is a homodimer of the product of the nifH gene [0005]. It would have been obvious to modify the fusion polypeptide of Suh in view of Donovan to additionally be expressed with NifH as NifH encodes a component of nitrogenase which is complementary to NifD and NifK.
Claim 62 is drawn to the fusion polypeptide of claim 24 wherein the C-terminus of the fusion polypeptide is a wildtype NifK C-terminus. Suh teaches differences between the synthesized fusion NifDK polypeptide and the wildtype protein including a difference between the N-terminus of the NifK and C-terminus of the NifD; however, no difference was described between the C-terminus of the synthesized NifK within the NifDK fusion polypeptide and the C-terminus of the wildtype NifK. Absent evidence to the contrary, one would not be able to distinguish the C-terminus of the NifK of Suh from a wildtype NifK. 
	Regarding claims 63 and 65, Suh teaches expression of a NifDK in a plant cell (page 5358, right column, paragraph 2); while Suh is silent on the fusion NifDK being expressed in a mitochondrion, the obvious modification of Suh in view of Donovan to comprise an MTP (mitochondria targeting peptide) would be expected to result in the NifDK being present in the mitochondria of the plant cell. The fusion polypeptide of Suh in view of Donovan would necessarily require the encoding polynucleotide to be present in the nuclear genome of the plant cell.  
Claim 67 is drawn to the plant cell of claim 45 wherein the cell comprises a NifEN fusion polypeptide. Suh teaches that the MoFe (encoded by the NifD and NifK subunits) protein transfers an electron to the FeMo cofactor (page 5353, bridging left and right columns). Suh teaches NifEN is required for biosynthesis of the FeMo cofactor of nitrogenase (page 5353, right column, paragraph 2). It would have been obvious to one of ordinary skill in the art to combine the fusion polypeptide of Suh in view of Donovan to encode both the NifDK and NifEN elements for nitrogenase function. One would have expected to express the products of both NifDK and NifEN to support nitrogenase functionality.
Claims 68 includes the fusion polypeptide of claim 24 wherein the N-terminus of the NifK polypeptide is the same as the N-terminus of a wild-type NifK polypeptide or differs by lacking the translation initiator methionine of the wild-type NifK polypeptide. 
Claims 69 includes the fusion polypeptide of claim 24 wherein the NifK polypeptide has less than 10 amino acid changes relative to a wild-type NifK polypeptide.
Regarding claims 68, Donovan teaches the NifK was the wild-type from Azobacter vinelandii, which inherently includes the same N-terminus as a wild-type NifK methionine (page 4, [0070]; pages 113-115).
Regarding claim 69, the NifK of Donovan does not have any different residues from a wild-type NifK being that it is a wild-type (page 4, [0070]; pages 113-115).

Applicant’s arguments
	The applicant has argued that Donovan does not teach a Nif polypetide comprising an MTP, NifH, NifD and NifK translationally fused in that order. 
This argument has been fully considered but it is not persuasive. Donovan teaches a Nif polypeptide construct comprising a NifH, NifD and a NifK polypeptide translationally fused in that order i.e. a NifHDK [0168]. Donovan teaches operably linking both NifD and NifK to MTP CPN60 [0174]. Donovan teaches targeting NifH, NifD and NifK as structural proteins for nitrogenase [0112]. Donovan teaches that NifH, NifD and NifK polypeptides would be targeted to the mitochondria and chloroplasts where they are located in a plant cell [0112]. Donovan teaches that nitrogenase consists of two oxygen-sensitive protein components: dinitrogenase and dinitrogenase reducatase; dinitrogenase is a heterotetramer of the products of the NifD and NifK genes and dinitrogenase reductase is a homodimer of the product of the nifH gene [0005]. Donovan teaches that expression of nitrogenase polypeptides is commonly practiced in the art targeting the mitochondria [0173].  Donovan discloses expressing a NifH bonded to an MTP [0019]. Therefore, it would have been obvious to modify the fusion polypeptide of Suh by translationally fusing an MTP to a NifHDK to target the mitochondria because NifH encodes a component of nitrogenase which is complementary to NifD and NifK.
	
The applicant has argued that the claimed invention solves a problem that was known in the art i.e. that a NifD fusion polypeptide has greater success of being transited into the mitochondria compared to a NifD alone. 
	This argument has been fully considered but it is not persuasive. Suh teaches a fusion NifDK polypeptide. Donovan teaches targeting NifH, NifD, and NifK as structural proteins for nitrogenase [0112]. Donovan teaches that NifH, NifD and NifK polypeptides would be targeted to the mitochondria and chloroplasts [0112]. Donovan teaches that expression of nitrogenase polypeptides is commonly practiced in the art targeting the mitochondria or chloroplasts [0173]. It would have been obvious to translationally fuse an MTP to a fusion polypeptide such as the NifDK taught by Suh with the expectation of successfully transiting to the mitochondria. 
	The applicant has argued that Suh does not provide a teaching or suggestion to select a nifDK fusion polypeptide. The applicant expounds on this point by arguing that the fusion polypeptide of Suh is capable of nitrogen fixation in a bacterial cell but Suh does not teach the fusion polypeptide in a plant cell with an MTP.
	This argument has been fully considered but it is not persuasive. Suh was not presented to address the limitations of a NifDK polypeptide in a plant cell nor being fused to an MTP. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The applicant has argued that Suh does not provide a teaching or suggestion to select a nifDK fusion polypeptide to fuse with an MTP. 
	This argument has been fully considered but it is not persuasive. Suh was not presented to address the limitation of fusing with an MTP. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	Claims 24-25, 34, 37-38, 45-50, 52, 60, 62-63 and 65-69 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/BRENT T PAGE/Primary Examiner, Art Unit 1663